Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bladder recited in claims 1, 11, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 recites the limitation "the elongated body of the top plug".  There is insufficient antecedent basis for this limitation in the claim. Examiner believes that the this can be fixed by deleting “of the top plug” so that the statement should read -- the communication line  stored within the elongated body --
Claims 2-6, 8-10, 12-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1, 11, and 19. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (U.S. 2008/0272931A1), in view of Gambier (U.S. 2011/0079401A1) and Kings et al. (U.S. 2002/0157828A1).
Regarding claim 1, Auzerais et al. disclose a plug container (2, fig. 1A) comprising: an elongated body having a first end (end connected to 3), a second end (second end connected to 8), and a flow path therethrough (inside bore of 2); a cap (3) coupled with the first end of the elongated body (see fig. 1A), the cap (3) further comprising a pass-through (para 0028; feedthrough in 3) for receiving a communication line (10); 
a threaded connector at the second end of the elongated body for coupling a casing (para 0002: the wellbore is made of several sections of casing 2 and each end is connected to another via threaded connection); and a top plug (20) sized to fit within the flow path of the elongated body (see fig. 1A); 
one end of the communication line (10) affixed to the plug container (at 4; refer to para 0028: the fiber is attached or fixed at position 4); whereby the communication line (10) is fed through the cap (3, see fig. 1A; communication line is fed through cap 3 and connected to device 12) to isolate the pressure experienced on the downhole portion of the communication line (see fig. 1A); 
However, Auzerais et al. fail to teach the communication line is stored within the body of the top plug; wherein the pass-through of the cap further comprises a bladder; wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained.
Gambier teach a plug container (2) with a plug (1, 3), wherein a communication line (4) is stored within the body of the plug (1, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug body of Auzerais et al. to have the communication line stored within the body of the plug, as taught by Gambier, for preventing entanglement of the communication line with other obstructions in the plug container as the plug is lowered downhole. 
However, the combination of Auzerais et al. and Gambier fail to teach wherein the pass-through of the cap further comprises a bladder; wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained.
Kings et al. teach a plug container (11, fig 1), a cap (21), wherein the pass-through of the cap (21) further comprises a bladder (31), the bladder (31) located between the interior of the plug container and the cap (21) to ensure the pressure within the plug container is maintained (see fig. 1 and refer to para 0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthrough in cap (3) of Auzerais et al. to include a bladder, as taught by Kings et al., wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained by sealingly and slidingly engaging the communication line with the seal as the plug is lowered downhole (refer to para 0015). 
Regarding claims 2-3, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 1 above; Gambier further teaches the top plug (1, 3) further comprises a cavity (interior space of 3) for storing a length of the communication line therein (see fig. 2), a reel (para 0038: reel located in section 3) stored within the cavity of the top plug (1, 3) and receiving the length of communication line (see fig. 2 and refer to para 0038).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of reel 40 of Auzerais et al. to have the top plug further comprises a cavity for storing a length of the communication line and the reel therein, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 
Regarding claim 4, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 3 above; Gambier further teaches a protective sheath (see fig. 2 below) coupled with the top plug and the pass-through of the cap (6), the protective sheath enclosing the communication line (4) therein (see fig. 2).  

    PNG
    media_image1.png
    699
    663
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication line of Auzerais et al. to include a protective sheath coupled with the top plug and the pass-through of the cap, the protective sheath enclosing the communication line therein, as taught by Gambier, for the predictable result of insulating and/or protecting the communication line as the plug is lowered downhole. 
Regarding claim 6, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 2 above; Gambier further teaches wherein the elongated body is sized to fit the top plug having the cavity therein (see fig. 2).  
Regarding claim 8, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 1 above; Auzerais et al. further teach wherein the communication line is a fiber optic cable (refer to para 0028) to obtain and transmit data to a surface control facility (12).  
Regarding claim 10, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 1 above; Auzerais et al. further teach one or more valves (fig. 2B; 8A comprises a valve, refer to para 0027) coupled with the elongated body (see fig. 2B) for providing a fluid flow into the flow path of the elongated body (see fig. 2B and refer to para 0040).  
Regarding claim 19, Auzerais et al. disclose a method for evaluating a wellbore (see fig. 1A and refer to abstract), the method comprising: a communication line (second section of 10 attached at 4 and connected to 12) coupled with a cap (3) and top plug (20), a plug container (2) comprising: an elongated body having a first end (end connected to 3), a second end (second end connected to 8), and a flow path therethrough (see fig. 1A), the flow path sized to fit the top plug (20) therein, the cap (3) coupled with the first end of the elongated body (see fig. 1A) and further comprising a pass-through (para 0028; feedthrough in 3) for receiving the remaining communication line (see fig. 1A), and a threaded coupling at the second end of the elongated body (para 0002: the wellbore is made of several sections of casing 2 and each end is connected to another via threaded connection); 
One end of the communication line (10) affixed (at point 4) to the plug container (see fig. 1A); whereby the communication line is fed through the cap (3; see fig. 1A showing fiber 10 fed through the cap 3 via the feedthrough in 3, see para 0028) to isolate the pressure experienced on the downhole portion of the communication line (see fig. 1A); 
deploying the top plug (20) within the plug container (2) via the communication line (10) into a wellbore casing (lower sections of casing) coupled with the threaded coupling of the plug container during a cementing process (see figs. 2C, 2D and para 0040-0042 disclosing multiple aspects of a cementing process); and obtaining data, via the communication line, corresponding to one or more wellbore conditions, the one or more wellbore conditions including at least a temperature, a pressure, and a top plug location (para 0043 and 0044: information is sent from first fiber 11 to second fiber 10 to surface transmitter/receiver device 12, and the information is used to confirm location of the plug, temperature and pressure in the pipe).  
However, Auzerais et al. fail to teach inserting a length of the communication line into a protective sheath; the fiber stored within the body of the top plug; wherein the pass-through of the cap further comprises a bladder; wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained. 
Gambier teach a plug container (2) with a plug (1, 3), wherein communication line (4) is stored within the body of the plug (1, 3), wherein the communication line (4) having a protective sheath (8) surrounding a length thereof (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug body of Auzerais et al. to have the communication line stored within the body of the plug, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication line of Auzerais et al. to include inserting a length of the communication line into a protective sheath, as taught by Gambier, for the predictable result of insulating and/or protecting the communication line as the plug is lowered downhole. 
However, the combination of Auzerais et al. and Gambier fail to teach wherein the pass-through of the cap further comprises a bladder; wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained. 
Kings et al. teach a plug container (11, fig 1), a cap (21), wherein the pass-through of the cap (21) further comprises a bladder (31), the bladder (31) located between the interior of the plug container and the cap (21) to ensure the pressure within the plug container is maintained (see fig. 1 and refer to para 0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthrough in cap (3) of Auzerais et al. to include a bladder, as taught by Kings et al., wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained by sealingly and slidingly engaging the fiber with the seal as the plug is lowered downhole (refer to para 0015). 
Regarding claim 20, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 19 above; Auzerais et al. further disclose transmitting the data corresponding to one or more wellbore conditions (refer to para 0043 and 0044) to a control facility (12) communicatively coupled with the communication line (see fig. 1A), and evaluating, via one or more processors (para 0044: the tool used to determine other information such as the pressure, temperature, cement set time, etc. is a processor) of the control facility, the wellbore conditions to determine an effectiveness of the cementing process (refer to para 0044). 
Claims 5, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (U.S. 2008/0272931A1), in view of Gambier (U.S. 2011/0079401A1), Kings et al. (U.S. 2002/0157828A1), and Dirksen et al. (U.S. 2018/0313206A1).
Regarding claim 5, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 4 above; however, the combination of Auzerais et al., Gambier, and Kings et al. fail to teach the protective sheath is one or more of a plastic, a polymer, and a metal alloy.
Dirksen et al. teach a plug container (30, see figs. 1-2) and a communication line (74 or 96, refer to para 0036; 74 or 96,  also see fig. 4 showing cable 96 on drum 71). A protective sheath (para 0038: cable 96 may be insulated with an insulating material such as rubber or elastomer, which can be considered a protective sheath) wherein the protective sheath is a polymer (refer to para 0038: rubber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Auzerais et al., Gambier, and Kings et al. to have the protective sheath be a polymer, as taught by Dirksen et al. due to their exceptional electrical, mechanical, chemical, and thermal properties. 
Regarding claim 11, Auzerais et al. disclose a system for evaluating a wellbore (see fig. 1A and refer to abstract) having a casing disposed therein (para 0002: first string of casing), the system comprising: a communication line (10) for obtaining data within the wellbore (refer to para 0028), 
a plug container (2) coupled with (at point 4) and to facilitate repositioning of the communication line (see fig. 1A), the plug container (2) comprising: an elongated body having a first end (end connected to 3), a second end (second end connected to 8), and a flow path therethrough (inside bore of 2 and ), a cap (3) coupled with the first end of the elongated body (see fig. 1A), the cap (3) further comprising a pass-through (para 0028; feedthrough in 3) for receiving the communication line (10, see fig. 1A), and a threaded connector at the second end of the elongated body for coupling the casing within the wellbore (para 0002: the wellbore is made of several sections of casing 2 and each end is connected to another via threaded connection); 
a top plug (20) sized to fit within the flow path of the plug container (2, see fig. 1A) and couplable with the communication line (10, see fig. 1A) 
one end of the communication line (10) affixed (at point 4) to the plug container (see fig. 1A); whereby the communication line is fed through the cap (3; see fig. 1A showing communication line 10 fed through the cap 3 via the feedthrough in 3, see para 0028) to isolate the pressure experienced on the downhole portion of the fiber (see fig. 1A).
a control facility (12) communicatively coupled with the communication line (see fig. 1A); releasing the top plug (20) from the plug container (2) and into the casing of the wellbore (see fig. 2C and refer to para 0041). 
However, Auzerais et al. fail to teach the communication line having a protective sheath surrounding a length thereof; the communication line stored within the body of the top plug; 
wherein the pass-through of the cap further comprises a bladder; wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained;
the control facility including one or more processors coupled with at least one non-transitory computer- readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: receive, via the communication line, data relating to wellbore conditions, and evaluating the wellbore conditions.  
Gambier teach a plug container (2) with a plug (1, 3), wherein communication line (4) is stored within the body of the plug (1, 3), wherein the communication line (4) having a protective sheath (8) surrounding a length thereof (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug body of Auzerais et al. to have the communication line stored within the body of the plug, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication line of Auzerais et al. to include a protective sheath surrounding a length thereof, as taught by Gambier, for the predictable result of insulating and/or protecting the communication line as the plug is lowered downhole. 
However, the combination of Auzerais et al. and Gambier fail to teach wherein the pass-through of the cap further comprises a bladder; wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained.
Kings et al. teach a plug container (11, fig 1), a cap (21), wherein the pass-through of the cap (21) further comprises a bladder (31), the bladder (31) located between the interior of the plug container and the cap (21) to ensure the pressure within the plug container is maintained (see fig. 1 and refer to para 0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthrough in cap (3) of Auzerais et al. to include a bladder, as taught by Kings et al., wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained by sealingly and slidingly engaging the fiber with the seal as the plug is lowered downhole (refer to para 0015). 
However, the combination of Auzerais et al., Gambier, and Kings et al. fail to teach the control facility including one or more processors coupled with at least one non-transitory computer- readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: receive, via the communication line, data relating to wellbore conditions, and evaluating the wellbore conditions.  
Dirksen et al. disclose a system (see figs. 1-2) for evaluating a wellbore (18) having a casing (20) disposed therein (refer to para 0047), the system comprising: a communication line (74 or 96) for obtaining data within the wellbore (refer to para 0047), and a control facility (para 0047: the output signal may be received by a signal processor above surface, such as a computer) communicatively coupled with the communication line (the signal processor may be communicably coupled to detector 122, para 0047), the control facility including one or more processors (para 0047: the computer comprises a processor) coupled with at least one non-transitory computer- readable storage medium storing instructions which (refer to para 0047), when executed by the one or more processors, cause the one or more processors to: receive, via the communication line (74 or 96), data (refer to para 0047), and evaluating wellbore conditions (refer to para 0054; via sensors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Auzerais et al., Gambier, and Kings et al. to include a control facility communicatively coupled with the communication line, the control facility including one or more processors coupled with at least one non-transitory computer- readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: receive, via the communication line, data relating to wellbore conditions, as taught by Dirksen et al., for evaluating the wellbore conditions displaying data corresponding to the location of the cement plug in the subterranean formation (refer to para 0047). 
Regarding claim 12, the combination of Auzerais et al., Gambier, Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 11 above; Auzerais et al. further disclose a cementing tool (para 0041: cement 70 is dispensed in the wellbore from a cementing tool) positionable at the surface of the wellbore for pumping a cement composition through the casing (refer to para 0041).  
Regarding claim 15, the combination of Auzerais et al., Gambier, Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 11 above; Auzerais et al. further disclose wherein the wellbore conditions include one or more of a temperature, a pressure, and a top plug location (para 0043 and 0044).  
Regarding claim 16, the combination of Auzerais et al., Gambier, Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 11 above; Gambier further teaches wherein the top plug (1, 3) further comprises: a cavity (interior space of 3) for storing a length of the communication line therein (see fig. 2); and a reel (para 0038: reel located in section 3) stored within the cavity for receiving and dispensing the length of communication line surrounded by the protective sheath (see fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of reel 40 of Auzerais et al. to have the top plug further comprises a cavity for storing a length of the communication line and reel therein, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 
Regarding claim 17, the combination of Auzerais et al., Gambier, Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 11 above; Dirksen et al. further teach wherein the protective sheath is a polymer (para to para 0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Auzerais et al., Gambier, and Kings et al. to have the protective sheath be a polymer, as taught by Dirksen et al., due to their exceptional electrical, mechanical, chemical, and thermal properties. 
Allowable Subject Matter
Claims 9 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant' s amendments and associated arguments, filed on 05/10/2022, with respect to the drawing objections to the claims have been fully considered. While the amendments do overcome some of the drawing objections, the drawings must show the bladder recited in claims 1, 11, and 19. 
Applicant' s amendments of “the communication line” in place of “the fiber” and associated arguments, filed on 05/10/2022, regarding the rejection of claims 1-20 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  
Claims 1, 11, and 19 recite “the elongated body of the top plug”. This lacks antecedent bases; however, examiner believes that this can be fixed by either claiming an elongated body of the top plug or deleting “the top plug” so that the sentence should read -- the communication line  stored within the elongated body --
Claims 2-6, 8-10, 12-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1, 11, and 19. 
Applicant argues that the amendments to independent claims 1, 11, and 19 overcome the 103 rejection. Examiner respectfully disagree. Auzerais et al. teach all the features of claim 1 except for the a communication line stored within the body of the top plug and wherein the pass-through of the cap further comprises a bladder. Gambier teach a plug container (2) with a plug (1, 3), wherein a communication line (4) is stored within the body of the plug (1, 3) and Kings et al. teach a plug container (11, fig 1), a cap (21), wherein the pass-through of the cap (21) further comprises a bladder (31). It would be obvious to modify Auzerais et al. to include the teachings of Gambier and Kings et al. for preventing entanglement of the communication line with other obstructions in the plug container as the plug is lowered downhole and to ensure that the pressure within the plug container is maintained by sealingly and slidingly engaging the communication line with the seal as the plug is lowered downhole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tilton et al. (U.S. 2004/0060697A1) teach a plug container for lowering a plug during a cementing operation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672